United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-1684
                                      ___________

David Hill,                                *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Southern District of Iowa
John Ault,                                 *
                                           *      [UNPUBLISHED]
              Appellee.                    *
                                      ___________

                            Submitted:     March 17, 1999

                                  Filed: May 17, 1999
                                      ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       David Hill appeals from the final judgment entered in the District Court1 for the
Southern District of Iowa denying and dismissing his 28 U.S.C. § 2254 habeas petition.
For reversal, Hill argues his state firearm conviction under Iowa Code § 724.26 (1991)
was unlawful because his counsel on direct appeal rendered ineffective assistance.
Specifically, Hill argues appellate counsel failed to challenge the trial court’s ruling that
evidence indicating Hill was misled about the collateral consequences of an earlier

       1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
conviction--a guilty plea which served as the predicate felony for his firearm
conviction--was inadmissible. For the reasons discussed below, we affirm the
judgment of the district court.

        In the context of federal statutes prohibiting felons from possessing firearms, a
collateral attack on the predicate felony conviction as constitutionally invalid is no
defense. See Lewis v. United States, 445 U.S. 55, 56, 60-65 (1980); United States v.
Elliott, 128 F.3d 671, 672 (8th Cir. 1997) (per curiam). We conclude any
misapprehension on Hill’s part about the collateral consequences of his predicate
conviction would be relevant only in the context of an attack on the validity of that
predicate conviction, and not in the context of an attack on his conviction under Iowa
Code § 724.26. See Saadiq v. State, 387 N.W.2d 315, 323 (Iowa), appeal dismissed,
479 U.S. 878 (1986). Accordingly, we agree with the district court that Hill did not
establish he was entitled to relief under section 2254 based on his appellate counsel’s
alleged deficient performance. See Strickland v. Washington, 466 U.S. 668, 690-91
(1984). The judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-